Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Arguments directed solely to features of the proposed amendments are not discussed below as the amended claim set is not entered.
Applicant argues…
Monsheimer et al. (US-7,708,929, hereinafter Monsheimer) is silent as to the composition of the atmosphere in which the apparatus described by is to operate.
Applicant argues that one of ordinary skill in the art may not attempt to reach a temperature of at least 600 degrees C because of potentially damaging the microwave oven or accessories. 600 degrees is far hotter than typically experienced in home microwave cooking. Note, for example, that a popular "microwave safe" dinnerware (Corelle) states on its website that Corelle dinnerware is safe up to 177 C.
Al2O3 is disclosed to be a flow aid not a sintering aid. Furthermore that that substituting the flow aid that is in the pulverulent substrate for the filler material in the liquid susceptor suspension would have been obvious because it is a mere rearrangement of parts. 
Applicant further argues that none of the other applied references make up for the deficiency of Monsheimer.
This is not found to be persuasive because…
Monsheimer discloses on (Col. 6, lines 28-35) that the by way of example, a matrix generated by means of steps a & b, and composed of treated powder layers, may be transferred into a commercially available, food-preparation microwave equipment, where step c is then carried out. One would understand that the environment of a 
It should be noted that applicant’s evidence and arguments are directed at microwave dinnerware, not the actual microwave nor its components itself. Furthermore, Monsheimer discloses a wide range of acceptable microwave generators that may be implemented. (Col. 4, lines 3-7) teaching that the microwave generators implemented may be a microwave generator, suitable for generating microwave radiation in the range from about 300 MHz to about 300 GHz. With (Col. 10, lines 35-54) teaching that the susceptor may comprise carbon black, graphite, ceramic powders, graphite, etc. With, Cancarb (Carbon Black, Material Safety Data Sheet, 2015, hereinafter Cancarb) stating that carbon black can burn or smolder at temperatures greater than 400 °C. 
In response to applicant's argument that Al2O3 was recognized as a flow aid and not a sintering aid, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, Monsheimer teaches that (Col. 11, lines 13-15) that the ideal amount and viscosity for a particular combination of materials may be determined by simple preliminary experiments. To adjust viscosity of the susceptor and/or the substrate, use may be made of known thickeners, such as fumed silicas, or other organic agents. As such, it is understood that the viscosity can be 2O3, or other flow aids known from the literature. As such, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
This is unpersuasive because as explained above there was not found to be deficiency in Monsheimer
	                                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
	

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741